Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

THIS AGREEMENT is made and entered by and between PROVECTUS BIOPHARMACEUTICALS,
INC., a Delaware corporation (the “Company”) and BRUCE HOROWITZ, a California
citizen (the “Contractor”). Collectively the Company and the Contractor shall be
referred to herein as “the Parties.”

WHEREAS, the Company is a development-stage biopharmaceutical company that is
primarily engaged in the business of developing ethical pharmaceuticals for
oncology and dermatology indications; and

WHEREAS, the Company wishes to engage Contractor to provide services to the
Company as its chief operations consultant; and

WHEREAS, Contractor agrees to perform the services specified herein;

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed:

1. Services of Contractor. Contractor agrees to serve as the chief operations
consultant of the Company, performing such duties and services that are
consistent with the position of Chief Operating Officer for a public company and
as may be assigned from time to time by the Chief Executive Officer and/or the
Company’s Board of Directors (“Board”), such as but not limited to designing and
implementing new business strategies and plans, and operating processes and
procedures; establishing policies to promote a new company culture; overseeing
company operations and the work of executives, managers, and staff members;
prioritizing and continuing the Company’s search for a Chief Medical Officer and
a new Chief Executive Officer; assisting in fundraising activities; and,
managing mutually agreed upon partner and vendor relationships. The Contractor
agrees to provide an average of approximately thirty (30) hours of services to
the Company each calendar week; deviations in excess of 10 hours more or less
than this amount must be approved in advance by the Board. Contractor will
perform these services from either the Company’s headquarters at 7327 Oak Ridge
Highway, Suite A, Knoxville, Tennessee or the Contractor’s headquarters in
Beverly Hills, California.

2. Term. The minimum term of this Agreement shall be from April 1, 2017, to
June 30, 2017. This Agreement shall remain in effect on a month-to-month basis
thereafter unless either party provides thirty (30) days prior written notice of
nonrenewal.

3. Independent Contractor Status. Contractor’s status is that of an independent
contractor and not that of an employee, agent, partner or joint venture partner
of the Company. Nothing in this Agreement shall be construed or applied to
create a partnership, agency, joint venture or employer/employee relationship.
Contractor acknowledges that, as an independent contractor, he is not eligible
for any employee benefits that the Company offers to its employees, including
without limitation, health insurance, life insurance, disability insurance,
retirement benefits, paid vacation, sick leave, and holiday pay. All taxes
applicable to any amounts paid by the Company to Contractor under this Agreement
shall be Contractor’s liability, and the Company shall not withhold or pay any
amounts for federal, state, or municipal income tax, Social Security taxes, or
unemployment or workers’ compensation taxes. Contractor hereby acknowledges his
personal liability for the self-employment tax imposed by the Internal Revenue
Code, and the payment, when applicable, of estimated quarterly taxes and the
filing, when applicable, of quarterly Internal Revenue Service Forms for the
declaration of estimated tax by



--------------------------------------------------------------------------------

individuals. Upon request by the Company, Contractor agrees that he will provide
documentation evidencing compliance with all applicable federal, state and
municipal tax laws, rules and regulations. The Company will report its payments
to Contractor on IRS Form 1099. The Company makes no representations to
Contractor regarding the tax treatment or consequences of any sums paid in
connection with this Agreement. Contractor agrees that he will indemnify Company
for any amounts the Company is required to pay due to Contractor’s failure to
pay taxes on the amounts the Company pays the Contractor pursuant to this
Agreement. Contractor indemnification obligation shall not extend to any amounts
the Company is required to pay due to its classification of the Contractor as an
independent contractor. Contractor’s scope of authority consists solely of
providing services to Company. Contractor is authorized to make decisions
necessary to facilitate the day-to-day operations of the Company, but is not
authorized to make any material changes regarding customers or employees or to
make any representations or agreements on the Company’s behalf with third
parties, unless specifically authorized to do so in writing by the Board of
Directors.

4. Payment for Services. For services rendered under this Agreement, Contractor
shall receive $125 per hour, up to a maximum of $20,000 per calendar month.
Invoices indicating payment and expenses owed shall be submitted to the Company
bi-weekly. Payment shall be made to Contractor within 7 days following the
Company’s receipt of each such invoice, unless there is a bona fide dispute over
the amount or other terms of an invoice, in which case the Company shall pay the
undisputed amount only.

5. Reimbursement of Expenses. As stated in Paragraph 3 herein, Contractor is an
independent contractor. Notwithstanding the foregoing, Company will reimburse
Contractor for all reasonable and necessary expenses relating to Contractor’s
provision of services under this Agreement, including air and ground
transportation, and lodging expenses at a hotel mutually agreed upon by the
parties during the term of this Agreement. The Company will reimburse Contractor
for all reasonable and necessary expenses incurred in the performance of
services for the Company upon presentation of receipts documenting such
expenditures, submitted on a bi-weekly basis.

6. Termination. The Company may terminate the Agreement immediately upon
learning of (a) misconduct by Contractor in connection with the performance of
his services (including, without limitation, misappropriation of funds or
property of the Company; misrepresentation to the Company; intentional actions
that are injurious to the business interests of the Company; violation or
attempted violation of federal or state securities laws; or breach of this
Agreement); (b) commission by Contractor of a crime, an act involving moral
turpitude, dishonesty, theft, or unethical business conduct, or conduct that
impairs or injures the reputation of, or harms, the Company; or (c) Contractor
aiding a competitor. In addition, this Agreement shall terminate immediately
upon the event of death, disability or incapacity of Contractor.

7. Indemnification. As a material inducement to the Company to enter into this
Agreement, Contractor hereby agrees to indemnify and hold harmless the Company
for any claims made against the Company based upon the Contractor’s gross
negligence in the performance of his services. The Company shall indemnify and
hold harmless the Contractor and Capital Strategists, LLC for all other claims
made against the Contractor based upon the Contractor’s performance of his
services This provision shall survive the termination of this Agreement.

8. Confidential and Proprietary Business Information and Trade Secrets.
Contractor acknowledges and agrees that all materials and information provided
by the Company or obtained by

 

2



--------------------------------------------------------------------------------

Contractor during the term of the relationship with the Company are the sole
property of the Company and agrees that such materials and information may only
be used by Contractor during the term of this Agreement. Contractor also agrees
that he will not at any time, reveal, divulge or disclose to any person or other
entity or use for his own benefit or for the benefit of any person or entity any
confidential or proprietary business information or trade secrets concerning the
business of the Company obtained or developed by Contractor during the term of
this Agreement. Upon termination of this Agreement, Contractor shall deliver to
the Company all notes, lists, plans, records, spreadsheets, reports, invoices,
equipment, and other documents relating to any of the foregoing confidential or
proprietary business information or trade secrets which Contractor may then
possess or have under Contractor’s control. The provisions of this paragraph
shall survive the termination of this Agreement. For purposes of this Agreement
“Confidential Information” includes data and information relating to clinical
trials, patient information, marketing information, research and development
efforts, production, sales, technologies, finances and financial controls, legal
proceedings, and personnel information, which is or has been disclosed to
Contractor or of which Contractor became aware as a consequence of or through
his relationship with the Company and which has value to the Company, is not
generally known to its competitors or disclosed through public filings, and
which the Company otherwise maintains as confidential. Notwithstanding the
foregoing, nothing in this confidentiality provision prohibits Contractor from
reporting possible violations of law to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local laws or regulations. Nothing herein is intended to
prevent the Contractor from responding to any lawful subpoena or governmental
inquiry, provided that the Contractor provides the Company with prompt notice of
the subpoena and/or inquiry prior to responding.

9. Solicitation of Customers. During the term of this Agreement and for a period
of two (2) years following the termination of the Agreement for any reason
whatsoever, Contractor shall not, either directly or indirectly, on Contractor’s
behalf or on behalf of others, solicit or attempt to solicit on behalf of a
Competing Business, any business from any customers or actively-sought
prospective customers of the Company with whom Contractor has had any contact
during the Term of the Agreement or about whom Contractor has acquired
Confidential Information during the term of the Agreement. As used in this
Agreement, “Competing Business” means any development-stage biopharmaceutical
company.

10. Solicitation of Company Employees. During the term of this Agreement and for
a period of two (2) years following the termination of the Agreement for any
reason whatsoever, Contractor shall not, either directly or indirectly, on
Contractor’s own behalf or on behalf of others, solicit or hire away, or attempt
to solicit or hire away, any person any person employed by the Company with whom
Contractor had regular contact in the course of his relationship with the
Company, regardless of whether the employment of any such person is for a
determined period of time or is “at-will.”

11. Notices. Any notice or other communications required or permitted hereunder
shall be sufficiently given if delivered in person or sent by electronic mail or
by registered or certified mail, postage prepaid, addressed as follows: if to
Contractor, at 269 S. Beverly Drive, Beverly Hills, California 90212 and/or
bhorowitz@capitalstrategists.net, and if to the Company, John Glass, interim
Chief Financial Officer, 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee
37931, jrglass@pvct.com; such notice or communication shall be deemed to have
been given as of the date so hand-delivered and/or e-mailed, and three (3) days
after the date of mailing.

12. Governing Law and Venue. This Agreement is made and entered into in the
State of Tennessee and shall be interpreted, enforced and governed by the laws
of that state. The appropriate state

 

3



--------------------------------------------------------------------------------

or federal court in Knox County, Tennessee will be the exclusive jurisdiction
and venue for any dispute arising out of this Agreement. The parties voluntarily
submit to the jurisdiction of these courts for any litigation arising out of or
concerning the application, interpretation or any alleged breach of this
Agreement.

13. Severability. Should any provision of this Agreement be declared by any
court of competent jurisdiction to be illegal or invalid, the parties agree that
the court shall modify the Agreement so that the invalid provision is made to be
valid. If the court determines that such provision cannot be judicially modified
so as to make it valid, the validity of the remaining provisions shall not be
affected thereby, and the invalid provision shall be deemed to not be a part of
this Agreement.

14. Duty to Report and Cooperation. Contractor acknowledges and embraces a
zero-tolerance policy regarding any violation or potential violation of any
federal, state, or local law or professional rule. Accordingly, Contractor has
an affirmative duty to report any alleged, actual or potential misconduct that
Contractor or its agents perceive, witness, uncover, or that otherwise comes to
Contractor’s attention or knowledge immediately and in writing to the Chairman
of the Board. Contractor agrees during the Term of this Agreement and thereafter
to reasonably cooperate with the Company in any pending or future matters,
including without limitation any litigation, investigation, or other dispute, in
which Contractor, by virtue of his engagement with the Company, has relevant
knowledge or information; provided, however that the Company agrees to pay
reasonable hourly compensation and costs (in accordance with Paragraph 4 of this
Agreement) resulting from the Company’s request.

15. Assignability. The services contracted for hereunder are dependent upon the
qualifications of Contractor and may not be assigned by Contractor without the
express written consent of the Company. In the event of death, disability or
incapacity of Contractor, this Agreement shall terminate, and any amounts owed
to Contractor by Company will be paid to Contractor’s Estate.

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between them pertaining to the subject matter hereof. It is
agreed that this Agreement may be modified only in writing, executed by both
parties.

17. Acknowledgments. Contractor and the Company acknowledge and agree that they
have had a sufficient opportunity to review the terms of this Agreement.
Contractor further acknowledges that in executing this Agreement he is not
relying nor has he relied upon any other representation or statement made by the
Company or by any of the Company’s agents with regard to the subject matter
hereof. Contractor has carefully read and fully understands all of the
provisions of this Agreement and is voluntarily entering into this Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Agreement or caused this
Agreement to be executed on this 19th day of April, 2017.

 

Bruce Horowitz /s/ Bruce Horowitz Contractor

 

4



--------------------------------------------------------------------------------

PROVECTUS BIOPHARMACEUTICALS, INC.

By:   /s/ Timothy C. Scott Title:   President

 

5